Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 6, 2022

                                       No. 04-22-00038-CV

                    IN THE ESTATE OF EMILY D. PRIETO, Deceased,
                                     Appellant

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2008-PB7-000086L1
                          Honorable Hugo Martinez, Judge Presiding

                                          ORDER
        On January 28, 2022, appellant Eduardo David Prieto filed a notice of appeal challenging
the trial court’s October 19, 2021 orders granting appellee Victor G. Prieto’s motion for
summary judgment and motion to dismiss the case for lack of jurisdiction. Appellant filed his
brief on July 8, 2022, making appellee’s brief due by August 8, 2022. See TEX. R. APP. P.
38.6(b) (setting appellee’s brief deadline as thirty days after appellant’s brief is filed). Appellee
did not file a brief, and this court notified appellee’s attorney of the deficiency on August 18,
2022. We also instructed appellee’s attorney to file a response by August 29, 2022 with a
reasonable explanation for failing to timely file the brief. On August 26, 2022, appellee’s
attorney, Ryan Solis, filed a response, stating he did not represent appellee on appeal and
appellee indicated he would not be hiring appellate counsel. Accordingly, appellee is advised if
he wishes to file a brief, he must file his brief by October 6, 2022. If the brief is not filed, this
case will be set at issue without an appellee’s brief.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court